DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 12 recites the limitation "the members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claims 1, after “range” insert --of--.
In claims 5, 6, 9, 12, 13 and 14 after “interval” insert --of--.
In claim 3 line 2 replace “is in not contact” with --is not in contact--.
Suggestion: In claims, 1 and 11 consider replacing “applied” with disposed--.
Allowable Subject Matter
Claim 1 would be allowable upon overcoming the 35 USC § 112 rejections.
(Claim 1) prior does not teach:
wherein the epitaxially grown n-type layer (8) is in contact with the at least two p-type grids (4, 5) and the n-type SiC material (3),
wherein the n-type epitaxially grown layer (8) is in contact with at least one epitaxially grown p-type region (7),
wherein a projection of the at least one epitaxially grown p-type region (7) in a plane parallel with the n-type substrate (1) has a boundary line {1} limiting the projection of the at least one epitaxially grown p-type region (7),
wherein the p-type grid(s) (5) is disposed so that a projection of the p-type grid(s) (5) in a plane parallel to the n- type substrate (1) is on the boundary line {1} and in a surrounding of the boundary line {l},
wherein the maximum distance from the boundary line {l} to any point in the surrounding is 0.5 microns, and
wherein the p-type grid(s) (5) is disposed so that the distance from the lower part of the at least one epitaxially grown p-type region (7) to the upper part of the p-type grid(s) (5) is in the range of 0 – 5 microns.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 13, 2021